Order entered September 23, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-01081-CV

                       BARBARA LINDSEY, Appellant

                                        V.

  MAX F. ADLER, M.D., P.A. F/K/A PARK CITIES DERMATOLOGY
CENTER A/K/A COPPELL DERMATOLOGY; MAX F. ADLER; LINDA L.
              WHITE; AND JOHN DOES, Appellees

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-07358

                                     ORDER

      Before the Court is appellant’s September 21, 2021 unopposed motion to

amend and supplement her opening brief to correct an error in the duplication of

page 26 of the appendix to the brief. We GRANT the motion and ORDER the

amended brief be filed no later than October 5, 2021.

      The deadline for filing appellees’ brief(s) is RESET to November 4, 2021.

                                             /s/   CRAIG SMITH
                                                   JUSTICE